DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to RCE filed 04/05/2021. Claims 1, 3-6, 8, 10-13, 15, 17-20 are allowed (renumbered: 1-15) whereas 2, 7, 9, 14 and 16 are cancelled without prejudice.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated June 15, 2021 with applicant's attorney Steve Phillips (reg # 37,911)
AMENDMENTS TO THE CLAIMS
1. (Currently amended) A system comprising:
a processing device; and
a memory device including instructions that are executable by the processing 
receiving a plurality of text data samples from a plurality of sources external to a cloud resource network running an application on at least one network cluster;
producing a sentiment score from the plurality of text data samples using a text analytics model that is an artificial intelligence model trained using service text samples;
generating at least one projection based on the sentiment score using the text analytics model;
determining prospective cluster resource usage for the application based on the at least one projection; [[and]]
adjusting a cluster resource allocation for the application in accordance with the prospective cluster resource usage;
receiving training data samples from at least some of the plurality of sources external to the cloud resource network; and
retraining the text analytics model using the training data samples.

2.	(Canceled) 

3.	(Previously presented) The system of claim 1 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster.

4.	(Original) The system of claim 1 wherein cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container.

5.	(Original) The system of claim 1 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod.

6.	(Previously presented) The system of claim 1 wherein the plurality of text data samples comprises at least one of event user interest data, social media data, or 

7.	(Canceled)

8.	(Currently amended) A method comprising:
receiving, by [[the]] a processing device, a plurality of text data samples from a plurality of sources external to a cloud resource network running an application on at least one network cluster;
producing, by the processing device, a sentiment score from the plurality of text data samples using a text analytics model that is an artificial intelligence model trained using service text samples;
generating, by the processing device, at least one projection based on the sentiment score using the trained text analytics model;
determining, by the processing device, prospective cluster resource usage for the application based on the at least one projection; [[and]]
adjusting a cluster resource allocation for the application in accordance with the prospective cluster resource usage;
receiving, by the processing device, training data samples from at least some of the plurality of sources external to the cloud resource network; and
retraining, by the processing device, the text analytics model using the training data samples.

9.	(Canceled)


10.	(Previously presented) The method of claim 8 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster.

11.	(Original) The method of claim 8 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container.

12.	(Original) The method of claim 8 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod.

13.	(Previously presented) The method of claim 8 wherein the plurality of text data samples comprises at least one of event user interest data, social media data, or weather data.

14.	(Canceled) 

15.	(Currently amended) A non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to:
receive a plurality of text data samples from a plurality of sources external to a cloud resource network running an application on at least one network cluster;
produce a sentiment score from the plurality of text data samples using a text analytics model that is an artificial intelligence model trained using service text samples;
generate at least one projection based on the sentiment score using the trained text analytics model;
determine prospective cluster resource usage for the application based on the at least one projection; [[and]]
adjust a cluster resource allocation for the application in accordance with the prospective cluster resource usage;
receive training data samples from at least some of the plurality of sources external to the cloud resource network; and
retrain the text analytics model using the training data samples.

16.	(Canceled)

17.	(Previously presented) The non-transitory computer-readable medium of claim 15 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster.

18.	(Original) The non-transitory computer-readable medium of claim 15 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container.

19.	(Original) The non-transitory computer-readable medium of claim 15 wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod.

20.	(Previously presented) The non-transitory computer-readable medium of claim 15 wherein the plurality of text data samples comprises at least one of event user interest data, social media data, or weather data.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least “a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising:
receiving a plurality of text data samples from a plurality of sources external to a cloud resource network running an application on at least one network cluster; producing a sentiment score from the plurality of text data samples using a text analytics model that is an artificial intelligence model trained using service text samples; generating at least one projection based on the sentiment score using the text analytics model; determining prospective cluster resource usage for the application based on the at least one projection; adjusting a cluster resource allocation for the application in accordance with the prospective cluster resource usage; receiving training data samples from at least some of the plurality of sources external to the cloud resource network; and retraining the text analytics model using the training data samples.”, as substantially described in independent claims 1, 8 and 15. These limitations, in combination with the remaining limitations of claims 1, 8 and 15 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 04/05/2021, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454